Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Claims 1-20 are allowed.
3.  	The following is an examiner's statement of reasons for allowance: Wade et ta l[US 7232312] fails to teach or suggest a steering roll connector comprising a slide supported by and movable on the surface from an unengaged position to an engaged position where the slide is positioned to engage and prevent the relative rotation between the roll rotor and roll stator; a Spring operatively engaged with the slide to causes the slide to be in the engaged position; a lever arm operatively engaged with the wall and the slide to pull the slide to the unengaged position when the steering column is received in the opening, arranged as claimed. 
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831